IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

TERRY DIXON,                              NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-0177

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 15, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Terry Dixon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

       The petition seeking a belated appeal of the judgment and sentence rendered on

July 15, 2014, in Duval County Circuit Court case number 2013-CF-003881-AXXX-

MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to

the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies

for the appointment of counsel at public expense, the lower tribunal is directed to

appoint counsel to represent him in the belated appeal authorized by this opinion.

WOLF, BENTON, and RAY, JJ., CONCUR.